John F. Stroud, Jr., Judge, concurring. I concur with the result reached in the majority opinion because I am compelled to do so by the precedent set in Meekins v. State, 34 Ark. App. 67, 806 S.W.2d 9 (1991). In Meekins, the defendant registered .19 on a breathalyzer test just prior to his trial for the offense of delivery of a controlled substance. After hearing the testimony of two police officers, who had talked with the appellant just prior to the trial, the trial court denied Meekins’s request for a continuance, finding that he was able to understand the proceedings. Here, just prior to appellant’s trial for fourth-offense DWI, it was brought to his counsel’s attention that appellant smelled of alcohol. Counsel alerted the court and asked for a continuance because he needed the competent testimony of appellant, explaining that “we don’t have a case without his testimony.” The judge said, “I think a portable breath test would be adequate and, if it appears that he is intoxicated according to that, he can have a breath test at the jail.” A portable breathlyzer test showed that appellant had a blood-alcohol content of .14. Counsel asked the court to have the more accurate breathalyzer test given. The judge stated that upon a continuance, appellant’s bond would be revoked and he would be held in jail until his trial. The judge also stated, “Mr. Pascale, you’ve brought this upon yourself, by coming to my court intoxicated.” After a conference between the appellant and his counsel, his counsel said that appellant was ready to go to trial. The trial court then asked appellant a series of questions concerning his competency to proceed with the trial. Appellant responded that he was competent to proceed, would be able to testify, and did not feel impaired by the alcohol. The trial court proceeded with the trial. I think appellant’s response was obviously based on the certainty of his incarceration if a continuance were granted. In spite of appellant’s testimony that he did not feel impaired, I think the results of the breath test together with his admission during cross-examination that he had consumed five or six beers before coming to the courtroom on the morning of trial are sufficient reasons for the trial to be postponed. I would reverse and remand this case were it not for the precedent set by the Meekins case.